Name: Commission Regulation (EC) NoÃ 1203/2005 of 27 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28.7.2005 EN Official Journal of the European Union L 197/1 COMMISSION REGULATION (EC) No 1203/2005 of 27 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 27 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 69,1 096 21,9 999 45,5 0707 00 05 052 60,2 999 60,2 0709 90 70 052 69,6 999 69,6 0805 50 10 388 65,3 508 58,8 524 69,1 528 62,7 999 64,0 0806 10 10 052 100,0 204 79,7 220 130,9 508 134,4 624 173,1 999 123,6 0808 10 80 388 83,1 400 88,5 508 77,4 512 77,7 524 52,1 528 52,7 720 93,4 804 85,3 999 76,3 0808 20 50 052 87,0 388 65,5 512 24,4 528 35,6 999 53,1 0809 10 00 052 126,1 094 100,2 999 113,2 0809 20 95 052 299,0 400 334,1 999 316,6 0809 30 10, 0809 30 90 052 83,7 999 83,7 0809 40 05 624 87,0 999 87,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.